Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 02/03/2021.
Claims 1-9 are currently pending and have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5 and 9 are rejected under 35 U.S.C. 112, second paragraph. There is insufficient antecedent basis for the following limitation: 
Claims 1, 3,5, 7 and 9 recite the term:   the reduced constraint 10conditions.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-9 are nominally directed to a system  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  optimization routing route of vehicle  and its load capacity. As best understood by the Examiner, the limitations that set forth this abstract idea are: " extract a set of variables satisfying a part of constraint conditions of a combinatorial optimization problem based on problem data indicating the combinatorial optimization problem, generate an evaluation function with the reduced constraint 10conditions based on the problem data and the extracted set of variables, and execute a search for a ground state for the generated evaluation function”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of Mental Processes such as  concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Step 2AProng 2: The additional elements “apparatus, memory, processor”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (apparatus, memory, processor) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-4 do not add significantly more.  Dependent claim 2-4  and 6-8 are merely add further details of the abstract steps/elements recited in claims 1, 5  and 9 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  
That is the dependent claims 2-4 and 6-8 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of :  optimization routing route of vehicle  and its load capacity.  Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Accordingly, claims 5-9 suffer from substantially the same deficiencies as outlined with respect to claims 1-4  and are also rejected accordingly.  Therefore, claims 1-9 are not  statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Petroff US Pub No: 2017/0185087 A1 in view of Khasis, US Pub No: 2017/0262790 A1. 

Claims 1, 5 and 9:
Petroff discloses:
generate an evaluation function with the reduced constraint 10conditions based on the problem data and set of variables, and execute a search for a ground state for the generated evaluation function (paragraph 32(using 33 reinforcement learning comprises using a Monte Carlo reinforcement learning algorithm to reach an optimum result (i.e. reward );   paragraph 51 (The size of the state array grows as the number of source locations S1, S2, destination locations D1, D2, and vehicles 6 grow. To effectively deal with large state spaces, quantization can reduce the number of states. The trips along the paths can be quantized so state s is not needed for every single trip. Another way to reduce the state space is the use of function approximation, rather than the use of the state array. A TD-Gammon neural network is an example in which states are effectively managed through function approximation);  
Petroff does not specifically disclose, but Khasis however discloses:
extract a set of variables satisfying a part of constraint conditions of optimization problem based on problem data indicating the combinatorial optimization problem(abstract ( dynamically and optimally sequence routes based on historical and real-time traffic conditions, and to predict anticipated traffic conditions along the dynamically generated route are disclosed. Route sequencing may be based on a set of predefined constraints, e.g., distance, time, time with traffic, or any objective cost function. An optimization server obtains real-time, historical and/or predicted future traffic, weather, hazard, and avoidance-zone data on road segments to generate a route, while staying within parameters and constraints set by an automatic machine learning process, an artificial intelligence program, or a human administrator.  Paragraph 67, ( If historical traffic data is also unavailable, the system may combine and extract data from third-party data sources. Traffic data received from third-party data sources can be retrieved in real-time. A database of stored or cached third-party data may be accessed to compensate for missing data; Paragraph 71, (the system is asked to optimally sequence route using traffic, and other real-world constraints at a 15 minute resolution, then the optimization and routing module 112 will inspect, and/or simulate, and/or evaluate every feasible combination departing in 15 minute increments, and for every inputted destination point. Then, the data extracted from the routing module 112 can be submitted to the optimization server 110, which may analyze and evaluate the detailed travel times or cost data, and it will return one or more suggested optimally sequenced routes that minimize or maximize the overall travel time); Paragraph 134, (Operation 940 extracts an optimally sequenced route. Route metrics are computed at operation 950);
It would have been obvious to one of ordinary skill in the art at the time of the invention to extract set of variables as part of constrains conditions of optimization problem as in Khasis in the vehicle dispatching method and system  using Montel  carol technique of Petroff with the motivation of providing simulation computation that allows learning to occur much faster that it would in real time as taught by Peteroff over that of khasis.

Claims 2 and 6:
The combination of Peteroff/Khasis discloses the limtiations as shown above.
Petroff further discloses: 
delete a state variable having a fixed value based on set of variables, among a plurality of state variables included in the evaluation function( Paragrpah 55 (in vehicle dispatching for uncertain environments, fixed time intervals are rare and state changes do not occur at a fixed frequency. That is, requests, action taking and decisionmaking happen continuously and at irregular intervals. The present invention advantageously factors time into the reinforcement learning (equation (4)) so that action decisions can be made and vehicles can be dispatched when needed, not at predetermined intervals. In the following equations, s′ is the state occurring after state s, and a′ is the accompanying next action. t(s) is the elapsed time in the episode given state s);Paragrpah 60 ( reinforcement learning addresses real-world problems, i.e., disturbances, by introducing disturbances or entropy into the simulation and learning the best action to take when the disturbances or entropy occur. An example of learning from disturbances is where, during the simulation, the best or preferred action a, i.e. the action a in the state s with the (maximum) policy value Q is not selected. That is, the reinforcement learning learns the consequences of not selecting the best action and further develops the policies n-based on the selections. Additionally, the reinforcement learning technique may discover that selecting action a that is not the best for state s may reveal, over the course of simulation, better actions a to take for other states s. The present invention provides flexibility in the reinforcement learning method to explore numerous possibilities through simulation to arrive at the best action a for given situation or state s. Disturbances may also occur where the number of vehicles 6 operating in the work area 8 is reduced (to simulate maintenance or a breakdown of the vehicle 6) or increased (to simulate vehicles 6 coming back online). Still other disturbances may occur where one or more source locations 51, S2 or destination locations D1, D2 are removed or added to simulate an area closure or reopening. The reinforcement learning technique learns from these disturbances so that the best action a is selected when such a disturbance occurs in the work area 8;
Petroff does not specifically disclose, but Khasis however discloses:
extract a set of variables satisfying a part of constraint conditions of optimization problem based on problem data indicating the combinatorial optimization problem (abstract ( dynamically and optimally sequence routes based on historical and real-time traffic conditions, and to predict anticipated traffic conditions along the dynamically generated route are disclosed. Route sequencing may be based on a set of predefined constraints, e.g., distance, time, time with traffic, or any objective cost function. An optimization server obtains real-time, historical and/or predicted future traffic, weather, hazard, and avoidance-zone data on road segments to generate a route, while staying within parameters and constraints set by an automatic machine learning process, an artificial intelligence program, or a human administrator.  Paragraph 67, ( If historical traffic data is also unavailable, the system may combine and extract data from third-party data sources. Traffic data received from third-party data sources can be retrieved in real-time. A database of stored or cached third-party data may be accessed to compensate for missing data; Paragraph 71, (the system is asked to optimally sequence route using traffic, and other real-world constraints at a 15 minute resolution, then the optimization and routing module 112 will inspect, and/or simulate, and/or evaluate every feasible combination departing in 15 minute increments, and for every inputted destination point. Then, the data extracted from the routing module 112 can be submitted to the optimization server 110, which may analyze and evaluate the detailed travel times or cost data, and it will return one or more suggested optimally sequenced routes that minimize or maximize the overall travel time); Paragraph 134, (Operation 940 extracts an optimally sequenced route. Route metrics are computed at operation 950);
It would have been obvious to one of ordinary skill in the art at the time of the invention to extract set of variables as part of constrains conditions of optimization problem as in Khasis in the vehicle dispatching method and system  using Montel  carol technique of Petroff with the motivation of providing simulation computation that allows learning to occur much faster that it would in real time as taught by Peteroff over that of khasis.

Claims 3 and 7:
The combination of Peteroff/Khasis discloses the limtiations as shown above.
Petroff further discloses: 
when a plurality of the sets of variables, generate the evaluation function with the reduced constraint conditions based on each of the plurality of sets, execute, for the evaluation function generated based on each of the 25plurality of sets, the search for the ground state, and output a search result that minimizes a value of the evaluation function (Paragraph 22, (Having briefly described the vehicle dispatch system 1, the vehicle dispatch method 30 will now be described. The present invention advantageously provides vehicle dispatch method 30 to communicate with many vehicles 6 operating among and between the source locations S1, S2 and destination locations D1, D2 to achieve one or more goals or objectives, e.g., maximizing the amount of material hauled, minimizing delivery time, etc.  .... A significant advantage of the present invention is that the schedule, which is developed to achieve the goal(s), may be continually optimized by simulating possible actions taken during the course of implementing the schedule through reinforcement learning.); Paragraph 48,(in the reinforcement learning algorithm shown above, S is the set of all states s, and A is the set of all actions a in state s. Q(s,a) is a policy value function for state s given action a. (s) is the policy, i.e., the action that should be taken, for state s. An episode is one run of the simulation. R is the reward for taking action a in state s. The goal of the reinforcement learning is to maximize the reward R to both identify the appropriate (e.g., best) action for each state and designate that action as the policy n(s) for that state. It will be apparent to one of ordinary skill in the art from this disclosure that the reinforcement learning algorithm can take various forms,);  Paragraph 55 (in vehicle dispatching for uncertain environments, fixed time intervals are rare and state changes do not occur at a fixed frequency. That is, requests, action taking and decisionmaking happen continuously and at irregular intervals. The present invention advantageously factors time into the reinforcement learning (equation (4)) so that action decisions can be made and vehicles can be dispatched when needed, not at predetermined intervals. In the following equations, s′ is the state occurring after state s, and a′ is the accompanying next action. t(s) is the elapsed time in the episode given state s);

Claims 4 and 8:
The combination of Peteroff/Khasis discloses the limtiations as shown above.
Petroff  does not specifically disclose but Khasis however discloses: 
when the combinatorial optimization problem is a routing problem of a plurality of nodes, determine a combination of the numbers of nodes that each of a plurality of transport vehicles is able to visit based on a maximum load capacity of each of the plurality of transport vehicles included in the problem 5data, and a demand amount in each of the plurality of nodes, and determine the set of variables to be extracted based on the combination of the numbers of nodes (Paragraph 90 (An algorithm may model real-world constraints and limitations that exist in a collection of related or unrelated vehicles that are connected to the system, such as operational constraints, e.g., one or more time windows, service time, time per location, travel time with and without traffic, machine-generated or human defined avoidance zones, distance, and route duration; asset management constraints, e.g., vehicle volume capacity, maximum load weight, and road restrictions; business constraints, e.g., number of drivers, driver skill, and customer priority; and natural world constraints, e.g., weather, time of sunrise, time of sunset, and visibility conditions due to fog; paragraph 97 a vehicle for which a route is planned may have certain limitations that may be unique to that specific vehicle. As an example, a box truck can only transport 10 pallets, and the aggregate weight of these pallets must not exceed 10 tons. Therefore, when a route is optimized for a fleet of box trucks, the system will not produce a route that would exceed the maximum pallet count and/or the maximum weight for the box truck. The optimization server may communicate with the avoidance-zone module and the avoidance-zone database to retrieve information on prohibited vehicle roadways, such as for zones with weight limitations, e.g., prohibit vehicles to exceed 1 ton);
It would have been obvious to one of ordinary skill in the art at the time of the invention to extract set of variables as part of constrains conditions of optimization problem as in Khasis in the vehicle dispatching method and system  using Montel  carol technique of Petroff with the motivation of providing simulation computation that allows learning to occur much faster that it would in real time as taught by Peteroff over that of khasis.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Foester US Pub No: 2016/0379168 A1, teaches Optimized Capacity matching for transport logistics accounting for individual transport schedules.
Fryer, US Pub No: 2012/0226391 A1, teaches vehicle route calculation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682